Citation Nr: 1536076	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  09-10 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a left ear hearing loss disability.

 2. Entitlement to service connection for a right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to March 1974. 
These matters are before the Board of Veterans' Appeals (Board) on appeal of February 2007 and April 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

These matters were previously remanded by the Board in December 2012 for additional evidentiary development.

The Veteran was scheduled for a hearing before the Board in August 2011, but failed to appear and provided no explanation for his failure to appear and did not request a new hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2014).


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran's currently diagnosed left ear hearing loss disability is etiologically related to a disease, injury, or event in service.
 
2. The preponderance of the evidence is against a finding that the Veteran's currently diagnosed right ear hearing loss disability is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).
 
2.  A right ear hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

 As noted in the Introduction, the Board previously remanded this claim in December 2012.  The Board instructed the RO to contact the Veteran requesting authorization to obtain any additional records, schedule the Veteran for a VA audiology examination, and readjudicate the issues.

VA sent January, March, and April 2013 letters to the Veteran requesting any additional evidence or authorization to obtain any identified records.  The Veteran was scheduled for an attended an April 2015 audiology examination and the issues were readjudicated in a May 2013 Supplemental Statement of the Case (SSOC)

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159 , 3.326(a) (2014). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was advised by two September 2006 letters of the evidence and information necessary to substantiate his claims and the responsibilities of the Veteran and VA in obtaining such evidence.  This notice was provided prior to the February 2007 and April 2008 rating decisions now on appeal.  As a result, VA has complied with its duty to notify requirements.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded a VA examination in April 2013.  The record does not reflect that the examination is inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and provided well-reasoned and adequately supported opinion, as previously discussed.  In making this finding, the Board notes July 2015 Written Brief Presentation by the Veteran's representative questioning the adequacy of the examination.  Specifically, the representative points to the examiner's conclusion that he was unable to provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to mere speculation.  The Board notes this contention, however, still finds the examination to be adequate as the examiner thoroughly explained why he was unable to provide an opinion regarding the etiology of the Veteran's bilateral hearing loss.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

 III. Service Connection Left and Right Ear Hearing Loss

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a) . 

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2014).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a), such as sensorineural hearing loss, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology. 38 C.F.R. § 3.303(b) .

In addition, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran's April 2013 VA audiological examination confirms the presence of a hearing loss disability pursuant to 38 C.F.R. § 3.385.  As a result, Shedden requirement (1) is met.

The Veteran contends that he was exposed to hazardous noise in service, specifically during training exercises which included exposure to M16's and grenade launchers.  At a January 2007 audiology report the Veteran alleged that he sustained an ear injury during a boxing match while in service.  At his April 2013 VA examination the Veteran reported that he did not have any head or ear injuries.  

Service treatment records document normal hearing upon enlistment for VA purposes.  In addition, they document bilateral hearing trouble and pain due to excessive cerumen.  Treatment was irrigation.  There is no indication that this was not an acute condition.  There is no separation examination of record. 

The Veteran's service enlistment examination in November 1973 contains the following pure tone thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
0
N/A
5
LEFT
15
10
15
N/A
30

It appears that speech recognition testing was not performed at this examination. The remainder of his service treatment record does not show any complaints, treatment, or diagnosis of hearing loss.

The first objective evidence of a hearing loss disability under the criteria contained in 38 C.F.R. § 3.385 is a January 2007 VA audiological consult, almost 34 years after separation from service.

The Veteran's April 2013 VA examiner concluded that he could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to mere speculation.  She provided the following explanation:

disability was less likely than not related to his military service, explaining:

On a previous VA audiological examination, the Veteran reported having tinnitus since a boxing match when he was hit in the head.  When asked about head or ear injuries today, Veteran reported "none."  He reports noise exposure from firing M16's and grenade launchers.  The entrance examination shows a mild loss at 4,000 HZ in the left ear.  The Veteran was seen during his 3 months of active duty for earache and irrigation for cerumen removal.  There is no exit exam in the c-file from when the Veteran separated approximately 3 months after entrance.  Therefore, there is no way to speculate whether a noise injury occurred which may have caused a change in thresholds and additional hearing loss while on active duty.  Since the Veteran had no combat experience, no report of trauma in the c-fiel, no report of trauma upon examination today, no exit exam or audiological evaluation within one year of separation, and no documentation that there was a significant change in thresholds during active duty service, the examiner cannot provide a medical opinion without resorting to speculation.

There are no private or VA treatment records showing treatment for hearing problems before January 2007, almost 34 years after separation from service, nor have any clinicians attributed the Veteran's claimed hearing loss to his claimed military noise exposure. 

The available medical evidence does not establish a connection between the Veteran's bilateral hearing loss disability and the Veteran's active military service. The Veteran has not submitted a medical opinion supporting such a contention.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

The favorable evidence of a link between claimed in-service noise exposure and current hearing loss disability consists solely of the Veteran's relatively bare assertions.  In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including difficulty hearing), has presented no probative clinical evidence of a nexus between his current bilateral hearing loss disability and his military service.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to acoustic trauma during service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current bilateral hearing loss disability.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his bilateral hearing loss disability and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, to the extent that the Veteran has offered a substantial argument in support of his own bilateral hearing loss claim, it is not competent evidence of a medical nexus.

Furthermore, the Board does not concede that significant noise exposure happened in service.  There is no documentation of traumatic hearing loss or any similar complaints while in service.  The only indication of ear trouble was the previously mentioned excessive cerumen.  The Veteran's DD214 does not document a specific MOS, and instead lists the Veteran as a trainee for his period of service which lasted approximately four months.  

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that to the extent the Veteran has contended that he has had a bilateral hearing loss disability continually since service,  the evidence of record outweighs this contention.  The first post-service evidence of complaint, or treatment for, a bilateral hearing loss disability is in January 2007, almost 34 years after separation from service.

While the Veteran is competent to report difficulty hearing over the years since service, the Board notes that hearing loss were not reported at the time of his service discharge or any time soon after.  The Board finds that to the extent the Veteran has alleged a continuity of a bilateral hearing loss disability since service, his contentions are not credible.  The lack of complaints or diagnosis of hearing loss disability at service separation followed by decades without complaints of hearing loss contradict any current assertion that his current bilateral hearing loss disability were initially manifested during service and have continued since that service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places little probative value of any assertion of the Veteran that there has been a continuity of symptomatology dating to service. 

A thorough review of the paper and electronic records does not reveal positive nexus statements associating the Veteran's current bilateral hearing loss disability with service.  There is no evidence of in-service treatment for traumatic hearing loss or relevant symptoms, and there is no objective evidence of a hearing loss disability for nearly 34 years after the Veteran's enlistment of approximately four months.  The April 2013 VA examiner was unable to provide a nexus opinion without resorting to mere speculation because the record does not contain a separation examination, there was no report of trauma in service, no report of trauma at the examination, audiological examination within a year of separation, and no documentation of a significant threshold change in service.  The only evidence of in-service incurrence or continued symptoms are the Veteran's relatively bare assertions.  The Veteran has not provided an argument supporting his claim other than that he is "seeking service connection for hearing loss."  Simply put, the Board, as fact-finder, has determined that there is little evidence of record supporting the contention that the Veteran's current hearing loss disability is related to military service.  While the examiner could not provide an opinion, the Board finds that the examiner's conclusion is manifestly not positive medical evidence linking the Veteran's hearing loss disability to military service.  As there is no documentation of in-service treatment for hearing loss, outside of excessive cerumen, no objective evidence of a hearing loss disability for nearly 34 years after separation from service, and no medical opinion of record linking the Veteran's hearing loss to his military service, the Board finds that service connection is not warranted. 

In summary, the record does not show that the claimed disorders are related service, and entitlement to service connection is not warranted. I n reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a left ear hearing loss disability is denied.

 Entitlement to service connection for a right ear hearing loss disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


